DETAILED ACTION
This is a response to the Amendment to Application # 16/441,072 filed on February 16, 2022 in which claims 1-3, 5, 8-10, 12, and 15-20 were amended and claims 7 and 14 were cancelled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-6, 8-13, and 15-20 are pending, which are rejected under 35 U.S.C. §§ 112(b) and 103.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 16, 2022 complies with the provisions of 37 C.F.R. § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	

Claim Interpretation
Claim 8 recites a “computer program product comprising a computer readable storage medium.” The plain and ordinary meaning of a “computer readable storage medium” includes both statutory and non-statutory subject matter. See Ex parte Mewherter, 107 USPQ2d 1857, 1862 (P.T.A.B. 2013) (precedential). In the Specification of the present application, the “computer readable storage medium” is defined to explicitly exclude transitory media. (Spec. ¶ 65). Thus, the “computer readable storage medium” shall be interpreted to exclude transitory media. If this is not Applicant’s intended 

Claim Objections
Claims 1-20 are objected to for failing to comply with 37 C.F.R. § 1.75(g), which requires “[t]he least restrictive claim should be presented as claim number 1” (emphasis added). See also, MPEP § 608.01(i)). In the present application, the claim presented as claim number 15 is the least restrictive claim of the independent claims. This objection will be held in abeyance upon Applicant’s request, otherwise, appropriate correction is required.

Claim 1 is objected to for the following informalities: “the platform manager” in lines 15-16 lacks antecedent basis. Based on the present amendments to the claim, it appears that this reference was intended to be removed, and shall be interpreted as such. Appropriate correction is required. 

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 1, 8, and 15, these claims refer “analysis of content comprising following a trend in popularity of a topic relating to the detected content,” or similar. The present specification 

Regarding claims 2-6, 9-13, and 16-20, these claims depend from claims 1, 8, or 15, respectively, and therefore, inherit the rejection of that claim. 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order 

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Lundh et al., US Patent 9,037,676 (hereinafter Lundh), as cited on the Notice of References Cited dated November 19, 2021, in view of Spivack et al., US Publication 2014/0258198 (hereinafter Spivack).

Regarding claim 1, Lundh discloses a system comprising “a processor; and a memory operatively coupled to the processor.” (Lundh col. 15, ll. 26-32). Additionally, Lundh discloses “the memory storing instructions to cause the processor separate content creation from content publication” (Lundh col. 3, ll. 17-24). Further, Lundh discloses “including to: detect content creation prior to publishing the detected content on a platform” (Lundh col. 3, l. 66-col. 4, l. 2) by acquiring (i.e., detecting) the content prior to publishing. Moreover, Lundh discloses “identify and analyze published content on the one or more monitored publication platforms” (Lundh col. 4, ll. 9-11) by analyzing the media. Likewise, Lundh discloses “derive a model to infer a temporal delay to publish the detected content to the one or more publication platforms subject to monitoring by the platform manager” (Lundh col. 9, ll. 36-60) where the intelligence component infers satisfaction of a series of conditions including the publication delay. The recitation that the platforms are “subject to monitoring by the platform manager” does not appear to require the performance of the monitoring. Lundh also discloses “schedule publication of the detected content … the publication schedule based on the derived model and inferred temporal delay; and publish the detected content to one or more designated publication platforms at the time … identified by the inferred delay, wherein the publication separates content creation from content publication” (Lundh col. 11, ll. 29-49) by determining that the threshold of publish time has been met and then publishing the content. Because this is done after a time delay, it is “separate[d]” from the content creation.
Lundh does not appear to explicitly disclose “monitor one or more publication platforms in real-time;” “the analysis of content comprising following a trend in popularity of a topic relating to the detected content;” “schedule publication of the detected content for a time at which the topic trend is increasing in popularity the publication schedule based on the derived model and inferred temporal delay;” or “publish the detected content to one or more designated publication platforms at the time at which the topic trend is increasing in popularity identified by the inferred delay, wherein the publication separates content creation from content publication.”
However, Spivack discloses a system for analyzing social media content including the steps of “monitor one or more publication platforms in real-time.” (Spivack ¶ 43). Additionally, Spivack discloses “the analysis of content comprising following a trend in popularity of a topic relating to the detected content” (Spivack ¶ 42) by performing “trend/popularity” detection related to the detected data streams. Further, Spivack discloses “schedule publication of the detected content for a time at which the topic trend is increasing in popularity the publication schedule based on the derived model and inferred temporal delay” (Spivack ¶¶ 43, 274-277) by targeting (i.e., scheduling) content to the user based on trends and indicating that the calculation of the trends include an inferred temporal delay. Finally, Spivack discloses “publish the detected content to one or more designated publication platforms at the time at which the topic trend is increasing in popularity identified by the inferred delay, wherein the publication separates content creation from content publication” (Spivack ¶¶ 274-277) by presenting (i.e., publishing) the trending data. 
Lundh and Spivack are analogous art because they are from the “same field of endeavor,” namely that of publishing data on the internet. 

The motivation for doing so would have been to allow users, particularly unsophisticated users and small companies, the ability to clearly and easily respond to trends. (Spivack ¶ 5).
	
	
Regarding claim 8, it merely recites a computer program product for embodying the system of claim 1. The computer program product comprises computer software modules for performing the various functions. The combination of Lundh and Spivack comprises computer software modules for performing the same functions. Thus, claim 8 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 15, it merely recites a method implemented by the system of claim 1. The method comprises computer software modules for performing the various functions. The combination of Lundh and Spivack comprises computer software modules for performing the same functions. Thus, claim 15 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claims 2, 9, and 16, the combination of Lundh and Spivack discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, Lundh discloses “wherein the memory further stores instruction to cause the processor to derive a first temporal delay associated with a first publication group and to derive a second temporal delay associated with a second publication group, the first temporal delay being different than the second temporal delay” (Lundh col. 7, ll. 2-6) by determining a first publication time for a first group and a different publication time for a second group. Further, Spivack discloses “a first publication platform and a second publication platform (Spivack ¶ 277) by disclosing multiple social media platforms such as Facebook and Twitter. Thus, a person of ordinary skill in the art prior to the effective filing date would have recognized that when Spivack was combined with Lundh, the publication groups of Lundh would be the platforms of Spivack. Thus, the combination of Lundh and Spivack at least teaches and/or suggests the claimed limitation “wherein the memory further stores instructions to cause the processor to derive a first temporal delay associated with a first publication platform and to derive a second temporal delay associated with a second publication platform, the first temporal delay being different than the second temporal delay.”
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(B). Lundh differs from the claimed invention by including generic “groups” in place of the claimed “platforms.” Further, Spivack teaches that multiple platforms were well known in the art. One of ordinary skill in the art could have predictably substituted the specific groupings of platforms for the generic groups because both are merely groupings of data.

Regarding claims 3, 10, and 17, the combination of Lundh and Spivack discloses the limitations contained in parent claims 2, 9, and 16 for the reasons discussed above. In addition, the combination of Lundh and Spivack discloses “the memory further stores instructions to cause the processor to publish the detected content to the first publication platform from a first account and publish the detected content to the second publication platform from a second account, the first and second accounts being separate accounts” (Spivack ¶ 277) where Facebook and Twitter require separate accounts.

Regarding claims 4, 11, and 18, the combination of Lundh and Spivack discloses the limitations contained in parent claims 2, 9, and 16 for the reasons discussed above. In addition, the combination of where the content is a singular content shared to multiple groups.

Regarding claims 5, 12, and 19, the combination of Lundh and Spivack discloses the limitations contained in parent claims 2, 9, and 16 for the reasons discussed above. In addition, the combination of Lundh and Spivack discloses “wherein the detected content includes a first content and a second content, the first and second content being different” (Spivack ¶ 55) by disclosing “content sources 208A-N.” Further, the combination of Lundh and Spivack discloses “wherein the memory further stores instructions to cause the processor to: evaluate characteristic data of the first and second content” (Lundh col. 4, ll. 9-11 and Spivack ¶ 55) by analyzing the media items. Moreover, the combination of Lundh and Spivack discloses “infer first and second temporal delays for publication of the first and second content” (Lundh col. 9, ll. 36-60 and Spivack ¶ 55) by inferring the temporal delays for all content to be published, and one of ordinary skill in the art would recognize would be the first and second content of Spivack. Finally, the combination of Lundh and Spivack discloses “coordinate the first and second temporal delays to the first and second platforms based on the content evaluation and experienced platform behavior” (Lundh col. 11, ll. 29-49) by publishing the content according to the time delays.

Regarding claims 6, 13, and 20, the combination of Lundh and Spivack discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, the combination of Lundh and Spivack discloses “wherein the publication platform is a social media platform” (Spivack ¶ 277) where Facebook and Twitter are social media platforms. Further, the combination of Lundh and Spivack discloses “publication of the detected content with respect to the inferred temporal delay masks because the delay in publishing separates the content creation from content publication, and the present specification defines “mask[ing] behavior, such as social media behavior” as being the natural result of this separation. (Spec. ¶ 49).

Response to Arguments
Applicant’s arguments filed February 16, 2022, with respect to the objection to the specification; the objection to claims 1, 8, and 19; and the rejection of claims 1-7, 12, and 19 under 35 U.S.C. § 112(b) (Remarks 11-13) have been fully considered and are persuasive. The objection to the specification; the objection to claims 1, 8, and 19; and the rejection of claims 1-7, 12, and 19 under 35 U.S.C. § 112(b) have been withdrawn. 

Applicant’s arguments filed February 16, 2022, with respect to the rejections of claims 1-6, 8-13, and 15-20 under 35 U.S.C. § 103 (Remarks 13-15) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Lundh in view of Spivack.

Applicant’s request filed February 16, 2022, with respect to Applicant’s request to hold the objection to claims 1-6, 8-13, and 15-20 in abeyance is granted. (Remarks 11-12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Wieweg et al., US Publication 2015/0339375, System and method for monitoring social media trends in real time.

Spivack et al., US Patent 8,762,302, System and method for monitoring social media trends in real time.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176